                    Case 19-50566-JKS                Doc 41    Filed 03/05/21         Page 1 of 13



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re:                                                                 Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC, et                                 Case No. 17-12560 (BLS)
    al.,1
                                                                           (Jointly Administered)
                                   Remaining Debtors.

    MICHAEL GOLDBERG, as Liquidating Trustee of the
    Woodbridge Liquidation Trust, successor in interest to                Adv. Proc. Case Nos. (SEE EXHIBIT 1)
    the estate of Woodbridge Group of Companies, LLC, et
    al.,

                                        Plaintiff,

    v.

    (SEE EXHIBIT 1 ATTACHED HERETO),

                                        Defendant.

              STATUS REPORT WITH RESPECT TO CERTAIN ADVERSARY MATTERS

             Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge Liquidation Trust,

plaintiff in the above-referenced cases, hereby submits this status report pursuant to the scheduling order.

             Attached hereto is the status for the above-referenced cases associated with Woodbridge Group of

Companies, LLC, et al., Case No. 17-12560 (BLS).




1
    The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
    Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
    Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.



DOCS_DE:233242.2 94811/003
             Case 19-50566-JKS   Doc 41     Filed 03/05/21     Page 2 of 13



Dated: March 5, 2021             PACHULSKI STANG ZIEHL & JONES LLP

                                 /s/ Colin R. Robinson
                                 Bradford J. Sandler (DE Bar No. 4142)
                                 Andrew W. Caine (CA Bar No. 110345)
                                 Colin R. Robinson (DE Bar No. 5524)
                                 919 North Market Street, 17th Floor
                                 P.O. Box 8705
                                 Wilmington, Delaware 19899 (Courier 19801)
                                 Telephone: 302-652-4100
                                 Fax: 302-652-4400
                                 Email: bsandler@pszjlaw.com
                                         acaine@pszjlaw.com
                                         crobinson@pszjlaw.com

                                 Counsel to Plaintiff Michael Goldberg, as Liquidating
                                 Trustee of the Woodbridge Liquidation Trust
                 Case 19-50566-JKS      Doc 41     Filed 03/05/21      Page 3 of 13



STATUS CATEGORY C: List all cases where service is complete, no answer has been filed, and
Plaintiff is making a motion or request for Default Judgment.


             Defendant(s)               Adv. Case No.                     Comment
 IRA Services Trust Company,           19-50910         An entry of default has been entered by the
 Custodian for the Benefit of Harold                    Clerk and Plaintiff intends to file a request
 L. Lustig IRA; Harold L. Lustig                        for default judgment.
 Eric Little                           19-50944         Plaintiff intends to file a request for entry of
                                                        default.
 Christopher Longworth                 19-50928         Plaintiff intends to file a request for entry of
                                                        default.




DOCS_DE:233242.2 94811/003
                 Case 19-50566-JKS       Doc 41       Filed 03/05/21     Page 4 of 13



STATUS CATEGORY E: List all cases that have settled or resolved, but a notice or stipulation of
dismissal cannot yet be filed.


           Defendant(s)               Adv. Case No.                         Comment
 Elizabeth Haskell                   19-50839           This matter has been settled. Plaintiff intends
                                                        to file a dismissal once the settlement
                                                        payment has been received in full.
 Matthew Gilchrist                   19-50997           This matter has been settled. Plaintiff intends
                                                        to file a dismissal once the settlement
                                                        payment has been received in full.
 Terry B. Griffin, in his capacity   19-50744           This matter has been settled. Plaintiff intends
 as Trustee of the Griffin Family                       to file a dismissal once the settlement
 Trust, Terry B. Griffin                                payment has been received in full.
 Yanitsha M. Feliciano               19-51015           This matter has been settled. Plaintiff intends
                                                        to file a dismissal once the settlement
                                                        payment has been received in full.
 James A. Klohn & Assoc., P.A.       19-50989           This matter has been settled. Plaintiff intends
                                                        to file a dismissal.
 Christopher J Watson                19-50848           This matter has been settled. Plaintiff intends
                                                        to file a dismissal once the settlement
                                                        payment has been received in full.
 Thomas Furman                       19-50299           This matter has been settled. Plaintiff intends
                                                        to file a dismissal.
 Russell Bullis, Betsy Bullis        19-50310           This matter has been settled. Plaintiff intends
                                                        to file a dismissal once the settlement
                                                        payment has been received in full.
 Stephen B. Moore                    19-50350           This matter has been settled. Plaintiff intends
                                                        to file a dismissal.
 Ascensus, LLC, Custodian for the    19-50566           The parties are currently in settlement
 Benefit of Donald L. Engle Jr.                         discussions.
 IRA, Donald L. Engle Jr.
 Mainstar Trust, Custodian for the   19-50567           This matter has been settled subject to
 Benefit of Lorie Gorman, Lorie                         documentation.
 Gorman
 IRA Services Trust Company,         19-50576           This matter has been settled. Plaintiff intends
 Custodian for the Benefit of                           to file a dismissal once the settlement
 James C. Chang IRA, James C                            payment has been received in full.
 Chang
 Anthony Arthur Meola Jr., in his    19-50741           This matter has been settled subject to
 capacity as Trustee of the                             documentation.
 Anthony Arthur Meola Jr. 2008
 Trust, Anthony Arthur Meola Jr.
 Provident Trust Group, LLC,         19-50760           This matter has been settled subject to
 Custodian for the Benefit of John                      documentation.
 B. Smith IRA, John B Smith
 Mainstar Trust, Custodian for the   19-50794           This matter has been settled subject to
 Benefit of Sherry L. Collver,                          documentation.
 Sherry L. Collver


DOCS_DE:233242.2 94811/003
              Case 19-50566-JKS        Doc 41   Filed 03/05/21     Page 5 of 13




Ascensus, LLC d/b/a Provident      19-50831       This matter has been settled subject to
Trust Group, Custodian for the                    documentation.
Benefit of Sharon R. Ferry IRA,
Sharon R. Ferry
Hart Placement Agency, Inc.        19-50847       This matter has been settled. Plaintiff intends
                                                  to file a dismissal once the settlement
                                                  payment has been received in full.
Kathy Hagen, in her Capacity as    19-50869       This matter has been settled subject to
Trustee to the Kathy A. Hagen                     documentation.
Declaration of Trust Dated March
2,1998; Kathy Hagen
Michael Kandravi                   19-50914       This matter has been settled subject to
                                                  documentation.
Kim Butler                         19-50917       This matter has been settled subject to
                                                  documentation.
John Fagan                         19-50947       This matter has been settled. Plaintiff intends
                                                  to file a dismissal once the settlement
                                                  payment has been received in full.
Daniel P. Orfin                    19-51005       This matter has been settled subject to
                                                  documentation.
Harris Financial Management and    19-51011       This matter has been settled. Plaintiff intends
John G. Harris                                    to file a dismissal once the settlement
                                                  payment has been received in full.
To The Max Marketing, Inc.         19-51066       This matter has been settled subject to
                                                  documentation.
                 Case 19-50566-JKS           Doc 41      Filed 03/05/21   Page 6 of 13



STATUS CATEGORY G: Mediator has been selected or appointed.

               Defendant(s)                     Adv. Case No.         Appointed/Selected Mediator
 Stefan Kolosenko                             19-50301             Leslie Berkoff, Esq.
 Alexander S. Aduna, Emma R. Aduna            19-50307             Ian Conner Bifferato, Esq.
 Sylvan R. Jutte, Jeannette E. Jutte          19-50308             Ian Conner Bifferato, Esq.
 Brian D. Korkus, Robin L. Korkus             19-50309             Ian Conner Bifferato, Esq.
 Mary M. Noyes, Gale E. Noyes                 19-50312             Ian Conner Bifferato, Esq.
 Delton Christman, Jean Christman             19-50314             Ian Conner Bifferato, Esq.
 Floyd G Davis, Lavonne J. Davis              19-50317             Ian Conner Bifferato, Esq.
 George T. Iwahiro, Charlene M. Iwahiro       19-50319             Ian Conner Bifferato, Esq.
 Toomas Heinmets, Pamela Heinmets             19-50322             Ian Conner Bifferato, Esq.
  Richard E. Attig, Stephanie L. Attig        19-50325             Lucian B. Murley, Esq.
 Jason Curtis                                 19-50327             Derek C. Abbott, Esq.
 Janet V. Dues                                19-50328             Ian Conner Bifferato, Esq.
 Dena Falkenstein                             19-50329             Ian Conner Bifferato, Esq.
 Judy Karen Goodin                            19-50330             Ian Conner Bifferato, Esq.
 Dennis W. Hueth                              19-50331             Ian Conner Bifferato, Esq.
 Christian Lester                             19-50332             Ian Conner Bifferato, Esq.
 Joseph Lin                                   19-50334             Ian Conner Bifferato, Esq.
 Jane Marshall                                19-50335             Ian Conner Bifferato, Esq.
 Laurence J. Nakasone                         19-50337             Ian Conner Bifferato, Esq.
 Blaine Phillips                              19-50338             Ian Conner Bifferato, Esq.
 George Edward Sargent                        19-50340             Ian Conner Bifferato, Esq.
 Jeff Schuster                                19-50341             Ian Conner Bifferato, Esq.
 Jennifer Tom                                 19-50342             Ian Conner Bifferato, Esq.
 Anita Bedoya, Mark Bedoya                    19-50343             Ian Conner Bifferato, Esq.
 Anita Bedoya, Julian Duran                   19-50344             Ian Conner Bifferato, Esq.
 Ronald Cole                                  19-50346             Ian Conner Bifferato, Esq.
 Ronald Draper                                19-50347             Ian Conner Bifferato, Esq.
 Lawrence J. Paynter                          19-50351             Ian Conner Bifferato, Esq.
 Nannette Tibbitts                            19-50353             Ian Conner Bifferato, Esq.
 Mainstar Trust, Custodian for the Benefit    19-50578             Lucian B. Murley, Esq.
 of John Korbierecki, John Korbierecki
 IRA Services Trust Company, Custodian        19-50581             Derek C. Abbott, Esq.
 for the Benefit of Dwight L. Atherton
 IRA, Dwight L Atherton
 Ascensus, LLC, Custodian for the             19-50583             Derek C. Abbott, Esq.
 Benefit of Deborah J. Murphy IRA,
 Deborah J. Murphy
 Ascensus, LLC, Custodian for the             19-50586             Judith K. Fitzgerald, Esq.
 Benefit of Larry A. Norton IRA, Larry
 A. Norton
 Mainstar Trust, Custodian for the Benefit    19-50750             Ian Conner Bifferato, Esq.
 of Timothy Hawley, Timothy Hawley
 Irmgard Herrmann                             19-50752             Ian Conner Bifferato, Esq.
 Christ Temple Baptist Church                 19-50756             Ian Conner Bifferato, Esq.
 Mainstar Trust, Custodian for the Benefit    19-50806             Leslie Berkoff, Esq.
 of Jeanne Marie Spezia; Jeanne Marie



DOCS_DE:233242.2 94811/003
             Case 19-50566-JKS            Doc 41      Filed 03/05/21   Page 7 of 13




               Defendant(s)                  Adv. Case No.         Appointed/Selected Mediator
Spezia
IRA Services Trust Company, Custodian      19-50808             Judith K. Fitzgerald, Esq.
for the Benefit of Lynette Eddy IRA,
Lynette Eddy
IRA Services Trust Company, Custodian      19-50814             Judith K. Fitzgerald, Esq.
For The Benefit of Earl Eddy IRA, Earl
Eddy
Marcella P. Best                           19-50819             Leslie Berkoff, Esq.
Althea McCormick                           19-50823             Ian Conner Bifferato, Esq.
Kirk W Chubka                              19-50826             Judith K. Fitzgerald, Esq.
Mary Ellen Nuhn                            19-50829             Judith K. Fitzgerald, Esq.
Clayton Nakasone                           19-50832             Ian Conner Bifferato, Esq.
Robert Elmer                               19-50850             Ian Conner Bifferato, Esq.
Peter Greenberg                            19-50855             Ian Conner Bifferato, Esq.
Fred Randhahn; Karen Randhahn;             19-50908             Ian Conner Bifferato, Esq.
Ascensus, LLC d/b/a Provident Trust
Group, Custodian for the Benefit of
Antelope Women's Center 401K PSP for
the Benefit of Karen Randhahn; Kronos
Global Advisors, Inc.
Phillip Ball (aka Larry Ball)              19-50913             Judith K. Fitzgerald, Esq.
Maxwell Financial Group, Inc.              19-50915             Derek C. Abbott, Esq.
Joseph Rubin Inc., a New York              19-50918             Judith K. Fitzgerald, Esq.
corporation, Joseph Rubin
Mark Goldfinger                            19-50920             Leslie Berkoff, Esq.
All Mark Insurance Services, Inc.,         19-50921             Leslie Berkoff, Esq.
Cameron Johnson
Chris Dantin Financial Services, LLC,      19-50922             Derek C. Abbott, Esq.
Chris A. Dantin, Sr.
Danny Van Houten                           19-50927             Judith K. Fitzgerald, Esq.
Retirement Services LLC                    19-50931             Leslie Berkoff, Esq.
Jerome Schwartz, Associated Insurance      19-50938             Judith K. Fitzgerald, Esq.
Group, Incorporated
Frontier Advisors Group LLC, David         19-50945             Derek C. Abbott, Esq.
Nichols
Ivy League College Planning Strategies,    19-50951             Judith K. Fitzgerald, Esq.
Inc., Michael Rappa
James Lamont                               19-50952             Ian Conner Bifferato, Esq.
Gregg W. Butler                            19-50958             Leslie Berkoff, Esq.
Gerard J. O'Neill                          19-50964             Ian Conner Bifferato, Esq.
James E. Campbell Jr. Inc. (d/b/a          19-50965             Lucian B. Murley, Esq.
Campbell Financial Corp.), and James E.
Campbell, Jr.
David Keledjian                            19-50973             Ian Conner Bifferato, Esq.
Harold Plain                               19-50974             Leslie Berkoff, Esq.
Joseph W. Isaac                            19-50976             Leslie Berkoff, Esq.
Randy Robertson                            19-50977             Leslie Berkoff, Esq.
Joseph A. Loox                             19-50978             Leslie Berkoff, Esq.
             Case 19-50566-JKS             Doc 41      Filed 03/05/21   Page 8 of 13




             Defendant(s)                     Adv. Case No.         Appointed/Selected Mediator
Donovan Knowles                             19-50980             Judith K. Fitzgerald, Esq.
Gregory Jandt                               19-50981             Ian Conner Bifferato, Esq.
John J. McNamara                            19-50998             Ian Conner Bifferato, Esq.
David Valencia, Valencia Financial          19-51000             Leslie Berkoff, Esq.
Services, LLC
Bette Tydings                               19-51002             Derek C. Abbott, Esq.
Ricki Dean Wiggs a/k/a Ricki Wiggs          19-51003             Ian Conner Bifferato, Esq.
Retirement Planning Solutions, LLC,         19-51004             Derek C. Abbott, Esq.
Gordon Hannah
Dennis Drake, Mid-Atlantic Brokers,         19-51006             Ian Conner Bifferato, Esq.
Inc.
Dan Reisinger                               19-51007             Ian Conner Bifferato, Esq.
Richard Anthony Miller                      19-51008             Lucian B. Murley, Esq.
Gaulan Financial LLC                        19-51012             Derek C. Abbott, Esq.

Legacy Financial Network and                19-51016             Lucian B. Murley, Esq.
Retirement Services, Inc. and Jeffrey
Nimmow
Searchlight Financial Advisors, LLC,        19-51022             Leslie Berkoff, Esq.
Caroline Rakness
Michael P. Litwin                           19-51023             Ian Conner Bifferato, Esq.
Kenneth Halbert                             19-51027             Ian Conner Bifferato, Esq.
Alfred S. Malianni, In His Capacity As      19-51034             Lucian B. Murley, Esq.
Co-Trustee Of The Alfred S. And Gail E.
Malianni Revocable Living Trust
January 15, 2011; Gail E. Malianni, in
her capacity as co-trustee of the Alfred
S. and Gail E. Malianni Revocable
Living Trust January 15, 2011; Alfred S.
Malianni; Gail E. Maliani
Basic Financial Services Inc., Basic        19-51039             Ian Conner Bifferato, Esq.
Wealth Advisors, Inc., Fred C. Johnson
TWH Annuities & Insurance Agency,           19-51042             Derek C. Abbott, Esq.
Inc., Gryphon Financial Services
Sycamore Group, Inc., Bender W.             19-51043             Ian Conner Bifferato, Esq.
Mackey
Uma Gajavada                                19-51046             Derek C. Abbott, Esq.
Jay N. Brown                                19-51047             Derek C. Abbott, Esq.
Robert Biscardi Jr.                         19-51048             Lucian B. Murley, Esq.
Arash Tashvighi                             19-51049             Lucian B. Murley, Esq.
Ascensus, LLC, Administrator and            19-51050             Lucian B. Murley, Esq.
Custodian for the Benefit of Christopher
M. Soulier Roth IRA, Christopher M.
Soulier
Structured Strategies, LLC, Alan K.         19-51067             Judith K. Fitzgerald, Esq.
Hoffman
Deb Brundage                                19-51069             Lucian B. Murley, Esq.
              Case 19-50566-JKS            Doc 41      Filed 03/05/21   Page 9 of 13




              Defendant(s)                    Adv. Case No.         Appointed/Selected Mediator
Matthew Schwartz, Matte Black Inc.          19-51077             Ian Conner Bifferato, Esq.
Ascensus, LLC, Custodian for the            19-51133             Ian Conner Bifferato, Esq.
Benefit of Gail Marie Bush IRA, Gail
Marie Bush, Gail Marie Bush as Trustee
of the Gail Marie Bush Trust Dated
12/21/2001
IRA Services Trust Company, Custodian       19-51136             Judith K. Fitzgerald, Esq.
for the Benefit of Richard Derf Sep IRA,
Richard Derf
Harry R. Culotta, in his Capacity as        19-51138             Ian Conner Bifferato, Esq.
Trustee of the Harry R. Culotta Trust
Dated 11/16/16, Harry R. Culotta
                Case 19-50566-JKS         Doc 41     Filed 03/05/21       Page 10 of 13




                                            EXHIBIT 1

                                      Defendant(s)                                     Adv. Case No.
 Christopher J Watson                                                                 19-50848
 IRA Services Trust Company, Custodian for the Benefit of Harold L. Lustig IRA;       19-50910
 Harold L. Lustig
 Eric Little                                                                          19-50944
 Christopher Longworth                                                                19-50928
 Elizabeth Haskell                                                                    19-50839
 Matthew Gilchrist                                                                    19-50997
 Terry B. Griffin, in his capacity as Trustee of the Griffin Family Trust, Terry B.   19-50744
 Griffin
 Yanitsha M. Feliciano                                                                19-51015
 Thomas Furman                                                                        19-50299
 Stefan Kolosenko                                                                     19-50301
 Alexander S. Aduna, Emma R. Aduna                                                    19-50307
 Sylvan R. Jutte, Jeannette E. Jutte                                                  19-50308
 Brian D. Korkus, Robin L. Korkus                                                     19-50309
 Russell Bullis, Betsy Bullis                                                         19-50310
 Mary M. Noyes, Gale E. Noyes                                                         19-50312
 Delton Christman, Jean Christman                                                     19-50314
 Floyd G Davis, Lavonne J. Davis                                                      19-50317
 George T. Iwahiro, Charlene M. Iwahiro                                               19-50319
 Toomas Heinmets, Pamela Heinmets                                                     19-50322
  Richard E. Attig, Stephanie L. Attig                                                19-50325
 Jason Curtis                                                                         19-50327
 Janet V. Dues                                                                        19-50328
 Dena Falkenstein                                                                     19-50329
 Judy Karen Goodin                                                                    19-50330
 Dennis W. Hueth                                                                      19-50331
 Christian Lester                                                                     19-50332
 Joseph Lin                                                                           19-50334
 Jane Marshall                                                                        19-50335
 Laurence J. Nakasone                                                                 19-50337
 Blaine Phillips                                                                      19-50338
 George Edward Sargent                                                                19-50340
 Jeff Schuster                                                                        19-50341
 Jennifer Tom                                                                         19-50342
 Anita Bedoya, Mark Bedoya                                                            19-50343
 Anita Bedoya, Julian Duran                                                           19-50344
 Ronald Cole                                                                          19-50346
 Ronald Draper                                                                        19-50347
 Stephen B. Moore                                                                     19-50350
 Lawrence J. Paynter                                                                  19-50351
 Nannette Tibbitts                                                                    19-50353
 Ascensus, LLC, Custodian for the Benefit of Donald L. Engle Jr. IRA, Donald L.       19-50566
 Engle Jr.



DOCS_DE:233242.2 94811/003
             Case 19-50566-JKS          Doc 41     Filed 03/05/21      Page 11 of 13




                                   Defendant(s)                                      Adv. Case No.
Mainstar Trust, Custodian for the Benefit of Lorie Gorman, Lorie Gorman             19-50567
IRA Services Trust Company, Custodian for the Benefit of James C. Chang IRA,        19-50576
James C Chang
Mainstar Trust, Custodian for the Benefit of John Korbierecki, John Korbierecki     19-50578
IRA Services Trust Company, Custodian for the Benefit of Dwight L. Atherton         19-50581
IRA, Dwight L Atherton
Ascensus, LLC, Custodian for the Benefit of Deborah J. Murphy IRA, Deborah J.       19-50583
Murphy
Ascensus, LLC, Custodian for the Benefit of Larry A. Norton IRA, Larry A.           19-50586
Norton
Anthony Arthur Meola Jr., in his capacity as Trustee of the Anthony Arthur Meola    19-50741
Jr. 2008 Trust, Anthony Arthur Meola Jr.
Mainstar Trust, Custodian for the Benefit of Timothy Hawley, Timothy Hawley         19-50750
Irmgard Herrmann                                                                    19-50752
Christ Temple Baptist Church                                                        19-50756
Provident Trust Group, LLC, Custodian for the Benefit of John B. Smith IRA,         19-50760
John B Smith
Mainstar Trust, Custodian for the Benefit of Sherry L. Collver, Sherry L. Collver   19-50794
Mainstar Trust, Custodian for the Benefit of Jeanne Marie Spezia; Jeanne Marie      19-50806
Spezia
IRA Services Trust Company, Custodian for the Benefit of Lynette Eddy IRA,          19-50808
Lynette Eddy
IRA Services Trust Company, Custodian For The Benefit of Earl Eddy IRA, Earl        19-50814
Eddy
Marcella P. Best                                                                    19-50819
Althea McCormick                                                                    19-50823
Kirk W Chubka                                                                       19-50826
Mary Ellen Nuhn                                                                     19-50829
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Sharon      19-50831
R. Ferry IRA, Sharon R. Ferry
Clayton Nakasone                                                                    19-50832
Hart Placement Agency, Inc.                                                         19-50847
Robert Elmer                                                                        19-50850
Peter Greenberg                                                                     19-50855
Kathy Hagen, in her Capacity as Trustee to the Kathy A. Hagen Declaration of        19-50869
Trust Dated March 2,1998; Kathy Hagen
Fred Randhahn; Karen Randhahn; Ascensus, LLC d/b/a Provident Trust Group,           19-50908
Custodian for the Benefit of Antelope Women's Center 401K PSP for the Benefit
of Karen Randhahn; Kronos Global Advisors, Inc.
Phillip Ball (aka Larry Ball)                                                       19-50913
Michael Kandravi                                                                    19-50914
Maxwell Financial Group, Inc.                                                       19-50915
Kim Butler                                                                          19-50917
Joseph Rubin Inc., a New York corporation, Joseph Rubin                             19-50918
Mark Goldfinger                                                                     19-50920
All Mark Insurance Services, Inc., Cameron Johnson                                  19-50921
Chris Dantin Financial Services, LLC, Chris A. Dantin, Sr.                          19-50922
Danny Van Houten                                                                    19-50927
             Case 19-50566-JKS          Doc 41     Filed 03/05/21      Page 12 of 13




                                   Defendant(s)                                   Adv. Case No.
Retirement Services LLC                                                          19-50931
Jerome Schwartz, Associated Insurance Group, Incorporated                        19-50938
Frontier Advisors Group LLC, David Nichols                                       19-50945
John Fagan                                                                       19-50947
Ivy League College Planning Strategies, Inc., Michael Rappa                      19-50951
James Lamont                                                                     19-50952
Gregg W. Butler                                                                  19-50958
Gerard J. O'Neill                                                                19-50964
James E. Campbell Jr. Inc. (d/b/a Campbell Financial Corp.), and James E.        19-50965
Campbell, Jr.
David Keledjian                                                                  19-50973
Harold Plain                                                                     19-50974
Joseph W. Isaac                                                                  19-50976
Randy Robertson                                                                  19-50977
Joseph A. Loox                                                                   19-50978
Donovan Knowles                                                                  19-50980
Gregory Jandt                                                                    19-50981
James A. Klohn & Assoc., P.A.                                                    19-50989
John J. McNamara                                                                 19-50998
David Valencia, Valencia Financial Services, LLC                                 19-51000
Bette Tydings                                                                    19-51002
Ricki Dean Wiggs a/k/a Ricki Wiggs                                               19-51003
Retirement Planning Solutions, LLC, Gordon Hannah                                19-51004
Daniel P. Orfin                                                                  19-51005
Dennis Drake, Mid-Atlantic Brokers, Inc.                                         19-51006
Dan Reisinger                                                                    19-51007
Richard Anthony Miller                                                           19-51008
Harris Financial Management and John G. Harris                                   19-51011
Gaulan Financial LLC                                                             19-51012

Legacy Financial Network and Retirement Services, Inc. and Jeffrey Nimmow        19-51016
Searchlight Financial Advisors, LLC, Caroline Rakness                            19-51022
Michael P. Litwin                                                                19-51023
Kenneth Halbert                                                                  19-51027
Alfred S. Malianni, In His Capacity As Co-Trustee Of The Alfred S. And Gail E.   19-51034
Malianni Revocable Living Trust January 15, 2011; Gail E. Malianni, in her
capacity as co-trustee of the Alfred S. and Gail E. Malianni Revocable Living
Trust January 15, 2011; Alfred S. Malianni; Gail E. Maliani
Basic Financial Services Inc., Basic Wealth Advisors, Inc., Fred C. Johnson      19-51039
TWH Annuities & Insurance Agency, Inc., Gryphon Financial Services               19-51042
Sycamore Group, Inc., Bender W. Mackey                                           19-51043
Uma Gajavada                                                                     19-51046
Jay N. Brown                                                                     19-51047
Robert Biscardi Jr.                                                              19-51048
Arash Tashvighi                                                                  19-51049
Ascensus, LLC, Administrator and Custodian for the Benefit of Christopher M.     19-51050
Soulier Roth IRA, Christopher M. Soulier
To The Max Marketing, Inc.                                                       19-51066
             Case 19-50566-JKS         Doc 41      Filed 03/05/21     Page 13 of 13




                                   Defendant(s)                                     Adv. Case No.
Structured Strategies, LLC, Alan K. Hoffman                                        19-51067
Deb Brundage                                                                       19-51069
Matthew Schwartz, Matte Black Inc.                                                 19-51077
Ascensus, LLC, Custodian for the Benefit of Gail Marie Bush IRA, Gail Marie        19-51133
Bush, Gail Marie Bush as Trustee of the Gail Marie Bush Trust Dated 12/21/2001
IRA Services Trust Company, Custodian for the Benefit of Richard Derf Sep IRA,     19-51136
Richard Derf
Harry R. Culotta, in his Capacity as Trustee of the Harry R. Culotta Trust Dated   19-51138
11/16/16, Harry R. Culotta
